875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Calvin Alexander HOLMES, a/k/a Frog, Defendant-Appellant.
No. 89-7533.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1989.Decided May 1, 1989.

Calvin Alexander Holmes, appellant pro se.
Thomas J. Ashcraft, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Calvin Alexander Holmes appeals from the district court's order denying Holmes' Fed.R.Cr.P. 35(a) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   United States v. Holmes, CR No. 88-30-ST (W.D.N.C. Jan. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Our holding in this case does not preclude Holmes from filing a 28 U.S.C. Sec. 2255 petition raising this claim after his direct appeal has been finally decided